\OOO\IO\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CLERK, U.S. DIL .“,T COUR
EASTERN D|STRICs O'r' CAL|FORNIA

 

 

 

 

 

 

m o`EW¥TCLeax
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,

v.

KENNETH JAMES MILES,

Defendant.

On December 20, 2018, the United States filed a Motion to Dismiss its criminal complaint

against defendant Kenneth J ames Miles. For the reasons set forth in the motion, IT IS HEREBY

ORDERED that the criminal complaint in Case No. 2:18-MJ-242-AC is hereby DISMISSED pursuant
to Federal Rule of Criminal Procedure 48(a), without prejudice.

IT IS FURTHER ORDERED that the Clerk of the Court e this case.

/;2-,;20~/1’

   

 

  

THE HONORABLE"DEBORAH L. BARNES
UNITED STATES MAGISTRATE JUDGE

Date

[PROPOSED] ORDER TO DISMISS COMPLAINT

 

 

